Parker, C. J.
Several questions which might arise in this case have already been considered in a suit against Coleord, another surety, upon the same note. 15 N. H. 119.
The receipt of the interest in advance at several times, during the term for which the parties to the new contract agreed to be holden, can not operate to discharge the defendant. The note was originally made payable in four months. The time of payment had been extended, it would seem, from time to time, interest being paid in advance ; and this appeared by the indorsements on the note. The note is 'copied into the agreement. It is fairly to be inferred that there was knowledge respecting the manner of the previous payments of interest, and no objection to a similar reception of interest in advance, during the time for which the signers of the new con*580tract agreed to be bolden. It is not to be inferred that tbe plaintiffs were to wait for the term of six years, receiving their interest at the end of that time, or that any new mode of extension should be adopted different from that already practiced. It is not quite clear that under such an agreement to be holden for a term of years, payments of interest in advance, from time to time, within the period, could avail to discharge the sureties, even if it had been an original transaction without any previous extensions. .
Judgment on the verdict.